ACCEPTED
                                                                             03-16-00580-CV
                                                                                   13903802
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                       11/21/2016 1:33:30 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
              No. 03-16-00580-CV; No. 03-16-00607-CV
                     In the Third Court of Appeals FILED IN
                             Austin, Texas  3rd COURT OF APPEALS
                                                 AUSTIN, TEXAS
                                            11/21/2016 1:33:30 PM
AARON BISHOP, ALBERT CORTEZ, JR., AURELIO MARTINEZ,    TOMAS
                                                JEFFREY D. KYLE
MONTEZ, RICARDO PELAYO, RODERICK WESLEY, RONALD BOOKER,
                                                     Clerk
  ERIC DELOSSANTOS, JOVITA LOPEZ, NORRIS MCKENZIE, OSCAR
RAMIREZ, MONROE YARBROUGH, RICHARD BURNS, HENRY MORENO,
                    JESSE PRADO, ET AL,
                     Plaintiffs – Appellants
                                   v.
                       THE CITY OF AUSTIN,
                        Defendant - Appellee

              Appeal from Cause No. D-1-GN-14-002459
          345th Judicial District Court of Travis County, Texas

   CITY OF AUSTIN’S UNOPPOSED MOTION TO EXTEND TIME
   TO FILE APPELLANT’S BRIEF IN APPEAL NO. 03-16-00607-CV

                       ANNE L. MORGAN, CITY ATTORNEY
                       MEGHAN L. RILEY, CHIEF, LITIGATION
                       Lynn E.Carter
                       Assistant City Attorney
                       State Bar No. 03925990
                       Lynn.carter@austintexas.gov
                       Michael Siegel
                       State Bar No. 24093148
                       Michael.siegel@austintexas.gov
                       City of Austin-Law Department
                       P. O. Box 1546
                       Austin, Texas 78767-1546
                       Telephone: (512) 974-1342
                       Facsimile: (512) 974-1311
                       COUNSEL FOR APPELLEE/CROSS-
                       APPELLANTS
TO THE HONORABLE JUSTICES OF THIS COURT:

      In Appeal No. 03-16-00607-CV, Appellant, City of Austin (“City”) asks the

Court to extend the time to file Appellant’s Brief pursuant to Rule 10.5(b), Texas

Rules of Appellate Procedure (TRAP), and in support respectfully shows:

      1.     The City’s Appellant’s Brief is due on November 28, 2016. The

City’s appeal was filed as an accelerated appeal pursuant to TRAP Rule 28.1(a)

because it appeals the denial of an interlocutory order, the City’s plea to the

jurisdiction as to plaintiff-appellee Donald Baker. TEX.CIV.PRAC.&REM.CODE

§51.014(a)(8). The clerk’s record for the consolidated appeal was filed October

26, 2016.

      2.     The City requests an extension of approximately 35 days to file its

Appellant’s Brief. Including Court holidays, the City’s request would result in a

filing deadline of January 2, 2017. The Court has authority to grant this motion

pursuant to Texas Rule of Appellate Procedure 38.6(d).

      3.     All parties have agreed to the relief sought in this motion.

Specifically, the parties filed stipulations (November 9, 2016) including mutual

agreement to the above-requested extension in section “I” of the stipulations.

      4.     This extension is necessary due to the complexity of the litigation, the

heavy work load of counsel, and the loss of working days due to holidays and pre-

planned vacations. Appellant’s counsel reasonably needs such an extension so that
they may have sufficient time to prepare a meaningful opening brief that will

properly present the facts and law to the Court.

       5.    This is the first extension requested by the City of Austin.

                             PRAYER FOR RELIEF

       For the reasons set forth above, Appellant, City of Austin, requests that this

Court grant this Unopposed Motion to Extend Time to file Appellant’s Brief until

January 2, 2017, and grant Appellant all such other relief to which it may be

entitled.


                                       RESPECTFULLY SUBMITTED,
                                       ANNE L. MORGAN, CITY ATTORNEY
                                       MEGHAN L. RILEY, CHIEF LITIGATION

                                       BY:    /S/ Michael Siegel
                                             Lynn E.Carter
                                             Assistant City Attorney
                                             State Bar No. 03925990
                                             Lynn.carter@austintexas.gov
                                             Michael Siegel
                                             State Bar No. 24093148
                                             Michael.siegel@austintexas.gov
                                             City of Austin-Law Department
                                             P. O. Box 1546
                                             Austin, Texas 78767-1546
                                             Telephone: (512) 974-1342
                                             Facsimile: (512) 974-1311
                                             COUNSEL FOR APPELLANT,
                                             CITY OF AUSTIN
                        CERTIFICATE OF CONFERENCE
      Pursuant to TEX. R. APP. PROC. 10.1(5), I certify that counsel for all
Parties in the lawsuit made the basis of this appeal are in agreement, and that I
conferred with Mark Crampton on November 21, 2016, who is unopposed to
this motion.

                               /s/ Lynn E. Carter
                               Lynn E. Carter
                               Assistant City Attorney
                               Counsel for Defendant – Appellant

                           CERTIFICATE OF SERVICE

       I certify that I served a copy of this motion on counsel of record
electronically, in accordance with the Court’s rules on electronic filing, on
November 21, 2016, as listed below:

Via E-Service to:
Mark W. Crampton
Crampton Law Office
3355 Bee Caves Road, Suite 301-B
Austin, Texas 78746
mark@cloatx.com (and any other electronic service addresses on file)
COUNSEL FOR DONALD BAKER, APPELLEE/PLAINTIFF